DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/26/2021 has been entered.
Claim Objections
Claim(s) 55 & 56 is/are objected to because of the following informalities:
"with" should read —within— (see claim 55, limitation 3, line 2).
The limitation "The cartridge of claim 53" (see line 1) should read –The cartridge of claim 45–
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claim(s) 31-32, 40-42, 45-50, 52-56, and 58 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 31, 45, and 55, the limitation “the first end member is monolithic” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Regarding claims 31, 45, and 55, the limitation “the second end member is monolithic” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Claim(s) 56 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 56 is dependent on canceled claims 52 & 53.
Therefore, claim(s) 56 is incomplete, because it fails to contain a reference to a claim previously set forth. MPEP § 608.01(n)II.V.
Note: For examination, claim 56 has been interpreted as being dependent on claim 45.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 31-32, 40-42, 45-50, 52-56 and 58 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 recites the limitation "the passage" in limitation 7, line 4.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the passage of the first end member in limitation 2, line 1; the passage of the second end member in limitation 5, line 1; or another passage. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art, the limitation of the “passage” in limitation 7, line 4 has been interpreted as the “passage” of the second end member in limitation 5, line 1.
Claim(s) 31 recite(s) the limitation "a nipple extending along the passage" in limitation 7, line 4.
This limitation is unclear. Does the nipple extend along the passage of the first end member or the passage of the second end member?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the nipple has been interpreted as extending along the passage of the second end member.
Claim 45 recites the limitation "the passage" in limitation 7, line 5.
There is insufficient antecedent basis for this limitation in the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 45 recite(s) the limitation "the second end member… comprises an interior wall extending along a side of the second filter and contacts the bed of disinfectant material and a nipple extending along the passage" in limitation 7, lines 3-5.
This limitation is unclear. Does the second end member comprise contacting the bed of disinfectant material? Does the interior wall contact the bed of disinfectant material?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: for examination, the interior wall of the second end member has been interpreted as contacting the bed of disinfectant.
Claim(s) 45 recite(s) the limitation "the second end member… comprises an interior wall extending along a side of the second filter and contacts the bed of disinfectant material and a nipple extending along the passage" in limitation 7, lines 3-5.
This limitation is unclear. Does the second end member comprise the nipple or is the nipple an independent structure?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the nipple has been interpreted as being part of the second end member.
Claim 55 recites the limitation "the passage" in limitation 6, line 6.
There is insufficient antecedent basis for this limitation in the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 55 recite(s) the limitation "the second end member… comprises an interior wall extending along a side of the second filter and contacts the bed of disinfectant material and a nipple extending along the passage" in limitation 6, lines 4-6.
This limitation is unclear. Does the second end member comprise contacting the bed of disinfectant material? Does the interior wall contact the bed of disinfectant material?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: for examination, the interior wall of the second end member has been interpreted as contacting the bed of disinfectant.
Claim(s) 55 recite(s) the limitation "the second end member comprises an interior wall extending along a side of the second filter and contacts the bed of disinfectant material and a nipple extending along the passage" in limitation 6, lines 4-6.
This limitation is unclear. Does the second end member comprise the nipple or is the nipple an independent structure?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the nipple has been interpreted as being part of the second end member.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31, 41-42, 45, 47, 49-50, 54, 55, 56, & 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. US 5401399 A to Magnusson et. al., in further view of US Patent No. 6,080,313 to Kelada, as evidenced by “monolithic” by Merriam-Webster.
Regarding claim(s) 31, Magnusson teaches a cartridge for a water dispensing apparatus comprising:
a body having an internal chamber (see Fig. 3, body 52; the internal volume of the body reads on the internal chamber),
a bed of disinfectant material located in the internal chamber of the body for neutralizing bacteria, viruses and pathogens in the water in the internal chamber of the body (see Fig. 3, bactericide 69 and bactericide 75),
a first end member (54) disposed at a proximal end of the body (see Fig. 3, end cap 54 reads on the first end member),
said first end member (54) having a passage (see Fig. 4, passages 56 on end cap 54) to allow water to flow into the internal chamber of the body,

a second end member (74) having passage (see Fig. 3, annotated above, volume occupied by 76 and the filter 78 reads on the claimed passage) open to the internal chamber to allow water to flow out of the internal chamber (see Fig. 3, passage 76), and
a second filter (78) disposed within and surrounded by the second end member (74) and internal chamber (see Fig. 3, second filter 78);
where the first end member (54) is monolithic (see Figs. 3 & 4; the end member 54 is monolithic per the dictionary definition #2c: “consisting of a single unit” from Merriam-Webster);
where the second end member (74) is monolithic (see Figs. 3 & 4; the end member 74 is monolithic per the dictionary definition #2c: “consisting of a single unit” from Merriam-Webster) and comprises an interior wall (see Fig. 3, annotated below) extending along a side of the second filter (78) and contacts the bed of disinfectant material (75); and
a nipple extending along a passage (76) (see Fig. 3, the cylindrical portion of endcap 74 projecting upward reads on the limitation of a nipple extending along the passage 76).

    PNG
    media_image1.png
    428
    1131
    media_image1.png
    Greyscale
The second filter is fully capable of preventing the disinfectant material in the internal chamber from moving out of the internal chamber of the body (see column 5, line(s) 49-e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Magnusson is silent as to where the first filter is disposed within and surrounded by the first end member; and where the first end member comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material (75); and an exterior wall extending parallel to the nipple forming an annular pocket with the nipple.
Regarding where the first filter is disposed within and surrounded by the first end member; and where the first end member comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material (75); Magnusson further teaches:
where a filter (78) is disposed within and surrounded by an end member (74),
where the end member (74) comprises an interior wall (see Fig. 3, annotated above) extending along a side of the filter (78) and contacts the bed of disinfectant material (75)
in order to contain the bactericide (75) (see column 5, line(s) 48-52 “The distal end of the cartridge 50 includes an end cap 74 having a center bore 76. A porous felt washer 78 mounts to the end cap 74 and adjacent to which a second quantity of bactericide 75 is contained in a second bactericide storage chamber.”) while the cartridge is mounted to the water treatment apparatus (see column 5, line(s) 23-31 “the pretreated water is conveyed to the concentrator manifold assembly 12 where the bactericide concentration in the water is raised to a concentration in the excess of 3 to 6 ppm. The increased 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known element, the end member and filter configuration of the second end member (74), for another, the end member and filter configuration of the first end member (56), to yield the predictable results of providing inlet and outlet ports to the cartridge while containing the bactericide within said cartridge. MPEP 2143.I.B.
Regarding an exterior wall extending parallel to the nipple forming an annular pocket with the nipple of the second end member (74);
Kelada teaches a fluid connection mounting assembly (see Fig. 10) comprising an exterior wall (see Fig. 10, annotated below) parallel to a nipple (cylindrical member 68) forming an annular pocket (socket 64/72) around the nipple (68) (see Fig. 10) in order to ensure proper mounting and sealing of the cartridge and the filter head (see column 8, line 66 to column 7, line 3 “The upper end of the socket 64 is shown with an internal thread 66, but any known quick-lock connection, even a keyed or sized connection, could be provided to assure that only the correct cartridge will be inserted into the proper mounting assembly.”; and column 7, line(s) 12-18 “Annular seal 78 is received on the flat upper end surface of the socket 64 to provide sealing between the mounting assembly 52 and the cartridge mounted thereon. An O ring 80, to be discussed below in connection with the description of the cartridges, provides further sealing between the cartridge and the inner cylindrical chamber 70 of the mounting assembly 52.”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine an exterior wall extending parallel to the nipple forming an annular pocket with the nipple as taught by Kelada in the water treatment dispensing Magnusson in order to yield the predictable results of ensure proper mounting and sealing of the cartridge. MPEP 2143.A.

    PNG
    media_image2.png
    587
    615
    media_image2.png
    Greyscale

Regarding claim(s) 41, the combination of Magnusson and Kelada teaches the apparatus of claims 31.
Magnusson further teaches where the first end member (see Fig. 3, end cap 54) has a cylindrical body (see Fig. 4, end cap 54) and an annular shoulder engaging the distal end of the body (see Fig. 3, showing shoulder engaging body 54; see also column 5, line(s) 55-56 “The end caps 54 and 74 are sonic welded to the housing 52”).
Regarding claim(s) 42, the combination of Magnusson and Kelada teaches the apparatus of claims 31.
Magnusson further teaches where the first filter (64) is disposed in a cavity defined by the cylindrical wall of the body (see Fig. 3, the volume occupied by the first filter 64 reads on the claim limitation of the cavity, because it is within the inner diameter of the cylindrical wall of body 52).
claim(s) 45, Magnusson teaches a water treatment dispensing apparatus comprising:
a container has an internal chamber for holding water (see Fig. 2, threaded housing 14), the container has:
an elongated tubular body with:
an internal chamber (see Fig. 3, cylindrical plastic housing 52 reads on the limitation of a “body”; the internal volume of the body reads on the internal chamber), and
first and second end portions (see Fig. 3, the bottom and top of the body 52 read on the first and second end portions),
a bed of disinfectant material located in the internal chamber for neutralizing bacteria, viruses and pathogens in the water in the internal chamber (see Fig. 3, bactericide 69 and bactericide 75),
a first end member (54) contacting on the first end portion (see Fig. 3, end cap 54 reads on the first end member),
said first end member (54) adjacent to a first cavity located within the first end portion (see Fig. 3, the volume occupied by the first filter 64 reads on the claim limitation of the first cavity and is located within the first end portion of the body 52),
where the first end member (54) is monolithic (see Figs. 3 & 4; the end member 54 is monolithic per the dictionary definition #2c: “consisting of a single unit” from Merriam-Webster);
a first filter (64) disposed within and surrounded by the first cavity (see Fig. 3, first filter 64; the volume occupied by the first filter reads on the claim limitation of the first cavity as said volume is located within the first end portion for the body 52 and is adjacent to the first end member);
a second end member (74) contacting and mounted on the second end portion (see Fig. 3, end cap 74 reads on a second end member),

a second filter (see Fig. 3, second filter 78) disposed within and surrounded by the second cavity (see Fig. 3, annotated below) for preventing the disinfectant material in the internal chamber from moving out of the internal chamber of the body (see column 5, line(s) 49-52 “A porous felt washer 78 mounts to the end cap 74 and adjacent to which a second quantity of bactericide 75 is contained in a second bactericide storage chamber.”; because the bactericide is “contained” then the functional limitations are taught by the prior art); and
a cap (16) releasably disposed on the second end member (see Fig. 2, head piece 16; see also column 4, lines 28-29 “Each housing 14 is secured to a headpiece 16 via mating threads”);
where the second end member (74) is monolithic (see Figs. 3 & 4; the end member 74 is monolithic per the dictionary definition #2c: “consisting of a single unit” from Merriam-Webster) and comprises an interior wall (see Fig. 3, annotated above) extending along a side of the second filter (78) and contacts the bed of disinfectant material (75); and
a nipple extending along a passage (76) (see Fig. 3, the cylindrical portion of endcap 74 projecting upward reads on the limitation of a nipple extending along the passage 76).
The first filter is fully capable of removing organic and inorganic materials from the water flowing through the first filter (see column 5, line(s) 43-46 “The screens 64, 66 and 68 are formed of a polypropylene material and exhibit a number of slots or through apertures to permit the passage of the water while retaining the bactericide.”; because organic and inorganic material larger than the slots or apertures of the first filter 64 are trapped by said filter, then the functional limitations are taught by the prior art). It has been held that the recitation that an element is “capable of” performing a function or e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Magnusson is silent as to where the first end member comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material; and an exterior wall extending parallel to the nipple forming an annular pocket with the nipple.
Regarding where the first end member comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material; Magnusson further teaches:
where a filter (78) is disposed within and surrounded by an end member (74),
where the end member (74) comprises an interior wall (see Fig. 3, annotated above) extending along a side of the filter (78) and contacts the bed of disinfectant material (75)
in order to contain the bactericide (75) (see column 5, line(s) 48-52 “The distal end of the cartridge 50 includes an end cap 74 having a center bore 76. A porous felt washer 78 mounts to the end cap 74 and adjacent to which a second quantity of bactericide 75 is contained in a second bactericide storage chamber.”) while the cartridge is mounted to the water treatment apparatus (see column 5, line(s) 23-31 “the pretreated water is conveyed to the concentrator manifold assembly 12 where the bactericide concentration in the water is raised to a concentration in the excess of 3 to 6 ppm. The increased bactericide concentration is achieved with the use of a replaceable cartridge 50 which mounts within the housing 14. A generalized cross section drawing of the cartridge 50 is shown at FIG. 3. FIG. 4, in turn, depicts a detailed exploded assembly drawing of the cartridge 50.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known element, the end member and filter configuration of the second end member, for another, the end member and filter configuration of the first end member, to yield the predictable results of providing inlet 
Regarding an exterior wall extending parallel to the nipple forming an annular pocket with the nipple of the second end member (74);
Kelada teaches a fluid connection mounting assembly (see Fig. 10) comprising an exterior wall (see Fig. 10, annotated above) parallel to a nipple (cylindrical member 68) forming an annular pocket (socket 64/72) around the nipple (68) (see Fig. 10) in order to ensure proper mounting and sealing of the cartridge and the filter head (see column 8, line 66 to column 7, line 3 “The upper end of the socket 64 is shown with an internal thread 66, but any known quick-lock connection, even a keyed or sized connection, could be provided to assure that only the correct cartridge will be inserted into the proper mounting assembly.”; and column 7, line(s) 12-18 “Annular seal 78 is received on the flat upper end surface of the socket 64 to provide sealing between the mounting assembly 52 and the cartridge mounted thereon. An O ring 80, to be discussed below in connection with the description of the cartridges, provides further sealing between the cartridge and the inner cylindrical chamber 70 of the mounting assembly 52.”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine an exterior wall extending parallel to a nipple forming an annular pocket with the nipple as taught by Kelada in the water treatment dispensing apparatus of Magnusson in order to yield the predictable results of ensure proper mounting and sealing of the cartridge. MPEP 2143.A.
Regarding claim(s) 47, the combination of Magnusson and Kelada teaches the water treatment dispensing apparatus of claim 45.
Magnusson further teaches where the bed of disinfectant material includes iodine (see Claim 5: “said bactericide comprises a multi-valent iodine resin.”).
claim(s) 49, the combination of Magnusson and Kelada teaches the water treatment dispensing apparatus of claim 45.
Magnusson further teaches the apparatus further comprises a dental handpiece connected to the container whereby water is supplied to the dental handpiece (see column 2, lines 2-8 “The degree and duration of the contact is greater for dental stations where water is dispensed via a provided glass, which permits patient rinsing; a high pressure spray, which is dispensed from the drill; and a low pressure sprayer, which permits the dentist to direct a low volume flow for cleaning.”; see also Magnusson Fig. 2, “Patient Treatment Station Water/Drill/Pressure Spray”).
Regarding claim(s) 50, the combination of Magnusson and Kelada teaches the apparatus of claim 45.
Magnusson further teaches where the first end member (see Fig. 3, end cap 54) has a cylindrical body (see Fig. 4, end cap 54) and an annular shoulder engaging the distal end of the body (see Fig. 3, showing shoulder engaging body 54; see also column 5, line(s) 55-56 “The end caps 54 and 74 are sonic welded to the housing 52”).
Regarding claim(s) 54, the combination of Magnusson and Kelada teaches the water treatment dispensing apparatus of claim 45.
Magnusson further teaches where the second filter (see Fig. 3, second filter 78) is disposed in a second cavity defined by a cylindrical wall of the body (see Fig. 3, annotated above, the volume occupied by the second filter 78 reads on the claim limitation of the cavity because it is within a cavity defined by the inner diameter of the cylindrical wall of body 52).
Regarding claim(s) 55, Magnusson teaches a cartridge for a water dispensing apparatus comprising:
an elongated tubular body (52) having an internal chamber (see Fig. 3, cylindrical plastic housing 52 reads on the limitation of a “body”; the internal volume of the body 
a bed of disinfectant material located in the internal chamber of the body for neutralizing bacteria, viruses and pathogens in the water in the internal chamber (see Fig. 3, bactericide 69 and bactericide 75),
a first end member (54) disposed on the first end portion (see Fig. 3, end cap 54 reads on the first end member), said first end member (54) having:
a first cavity located within the first end portion (see Fig. 3, the volume occupied by the first filter 64 reads on the claim limitation of the first cavity and is located within the first end portion of the body 52),
a first filter (64) disposed within and surrounded by the first cavity (see Fig. 3, first filter 64; the volume occupied by the first filter reads on the claim limitation of the first cavity as said volume is located within the first end portion for the body 52 and is adjacent to the first end member);
a second end member (74) contacting and mounted on the second end portion (see Fig. 3, end cap 74 reads on a second end member),
a second filter (see Fig. 3, second filter 78) for preventing the disinfectant material in the internal chamber from moving out of the internal chamber of the body with water outside the cartridge (see column 5, line(s) 49-52 “A porous felt washer 78 mounts to the end cap 74 and adjacent to which a second quantity of bactericide 75 is contained in a second bactericide storage chamber.”; because the bactericide is “contained” then the functional limitations are taught by the prior art);
where the first end member (54) is monolithic (see Figs. 3 & 4; the end member 54 is monolithic per the dictionary definition #2c: “consisting of a single unit” from Merriam-Webster);
where the second end member (74) which is monolithic (see Figs. 3 & 4; the end member 74 is monolithic per the dictionary definition #2c: “consisting of a single unit” 
a nipple extending along a passage (76) (see Fig. 3, annotated below, the cylindrical portion of endcap 74 projecting upward reads on the limitation of a nipple extending along the passage 76).

    PNG
    media_image1.png
    428
    1131
    media_image1.png
    Greyscale

The first filter is fully capable of removing organic and inorganic materials from the water flowing through the first filter into the internal chamber of the body (see column 5, line(s) 43-46 “The screens 64, 66 and 68 are formed of a polypropylene material and exhibit a number of slots or through apertures to permit the passage of the water while retaining the bactericide.”; because organic and inorganic material larger than the slots or apertures of the first filter 64 are trapped by said filter, then the functional limitations are taught by the prior art). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Magnusson is silent as to where the first end member comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material; and an exterior wall extending parallel to the nipple forming an annular pocket with the nipple.
Regarding where the first end member comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material; Magnusson further teaches:
where a filter (78) is disposed within and surrounded by an end member (74),
where the end member (74) comprises an interior wall (see Fig. 3, annotated above) extending along a side of the filter (78) and contacts the bed of disinfectant material (75)
in order to contain the bactericide (75) (see column 5, line(s) 48-52 “The distal end of the cartridge 50 includes an end cap 74 having a center bore 76. A porous felt washer 78 mounts to the end cap 74 and adjacent to which a second quantity of bactericide 75 is contained in a second bactericide storage chamber.”) while the cartridge is mounted to the water treatment apparatus (see column 5, line(s) 23-31 “the pretreated water is conveyed to the concentrator manifold assembly 12 where the bactericide concentration in the water is raised to a concentration in the excess of 3 to 6 ppm. The increased bactericide concentration is achieved with the use of a replaceable cartridge 50 which mounts within the housing 14. A generalized cross section drawing of the cartridge 50 is shown at FIG. 3. FIG. 4, in turn, depicts a detailed exploded assembly drawing of the cartridge 50.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known element, the end member and filter configuration of the second end member, for another, the end member and filter configuration of the first end member, to yield the predictable results of providing inlet and outlet ports to the cartridge while containing the bactericide within said cartridge. MPEP 2143.I.B.

Kelada teaches a fluid connection mounting assembly (see Fig. 10) comprising an exterior wall (see Fig. 10, annotated above) parallel to a nipple (cylindrical member 68) forming an annular pocket (socket 64/72) around the nipple (68) (see Fig. 10) in order to ensure proper mounting and sealing of the cartridge and the filter head (see column 8, line 66 to column 7, line 3 “The upper end of the socket 64 is shown with an internal thread 66, but any known quick-lock connection, even a keyed or sized connection, could be provided to assure that only the correct cartridge will be inserted into the proper mounting assembly.”; and column 7, line(s) 12-18 “Annular seal 78 is received on the flat upper end surface of the socket 64 to provide sealing between the mounting assembly 52 and the cartridge mounted thereon. An O ring 80, to be discussed below in connection with the description of the cartridges, provides further sealing between the cartridge and the inner cylindrical chamber 70 of the mounting assembly 52.”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine an exterior wall extending parallel to a nipple forming an annular pocket with the nipple as taught by Kelada in the water treatment dispensing apparatus of Magnusson in order to yield the predictable results of ensure proper mounting and sealing of the cartridge. MPEP 2143.A.
Regarding claim(s) 56, the combination of Magnusson and Kelada teaches the cartridge of claim [[45.
Magnusson further teaches where the first filter (64) is disposed in a cavity defined by the cylindrical wall of the body (see Fig. 3, the volume occupied by the first filter 64 reads on the claim limitation of the cavity because it is within the inner diameter of the cylindrical wall of body 52).
claim(s) 58, the combination of Magnusson and Kelada teaches the cartridge of claim 31.
Magnusson further teaches where the interior wall (see Fig. 3, annotated below) comprises:
a first side contacting the first filter along a longitudinal direction (see Fig. 3, annotated below) and
a second side contacting the disinfectant material in a horizontal direction perpendicular to first side (see Fig. 3, annotated below).

    PNG
    media_image1.png
    428
    1131
    media_image1.png
    Greyscale

Claims 32 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Magnusson and Kelada as applied to claims 31 and 45 above; in further view of US Patent No. 4,238,477 to J. Lambert et al. (“Lambert”).
Regarding claim(s) 32 & 46, the combination of Magnusson and Kelada teaches the cartridge of claims 31 & 45.
Magnusson further teaches where the bed of disinfectant material includes iodine (see Claim 5: “said bactericide comprises a multi-valent iodine resin.”).
The combination of Magnusson and Kelada is silent as to where: the bed of disinfectant material includes a resin containing polyiodide, an iodinated anionic exchange resin, a resin matrix iodinated with elemental iodine, or a silver composition.
Lambert teaches the bed of disinfectant material including a resin containing polyiodide (see ABSTRACT “The resin is in the iodide form, and the iodine is applied with a water carrier which is recycled in contact with the resin and the stoichiometric amount of iodine to form the desired polyiodide”), or an anion exchange resin which is iodinated (see Abstract “Demand-type disinfectants are prepared from strong base anion exchange resin beads and elemental iodine. The resin is in the iodide form”) or a resin matrix iodinated with elemental iodine (see column 2, line(s) 2-6 “a pre-measured amount of elemental iodine, which is gradually dissolved in the water. The contacting of the water solution of the iodine is preferably continued until all of the iodine has been absorbed from the water by the resin beads.”) in order to provide disinfecting iodine on a demand-action basis (see column 1, lines 10-12 “Triiodide-quaternary ammonium resin disinfectants have heretofore received primary consideration, since when properly prepared, the iodine is tenaciously bound to the active sites of the resin and is released almost entirely on a demand-action basis.”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute one known element, the disinfecting material including a resin containing polyiodide, an iodinated anionic exchange resin, or a resin matrix iodinated with elemental iodine as taught by Lambert, for another, the biocide of the combination of Magnusson and Kelada to yield the predictable results of disinfectant material for providing demand-action disinfection for treating water and killing bacteria. MPEP 2143.I.B.
Claims 32, 40, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Magnusson and Kelada as applied to claims 31 and 45 above; in further view of US Patent No. 6863905 to Shanbrom.
Regarding claim(s) 32 & 40 & 46, the combination of Magnusson and Kelada teaches the cartridge of claim 31 or 45.
Magnusson further teaches where the bed of disinfectant material includes iodine (see Claim 5: “said bactericide comprises a multi-valent iodine resin.”).
The combination of Magnusson and Kelada is silent as to where: the bed of disinfectant material includes a resin containing polyiodide, an iodinated anionic exchange resin, a resin matrix iodinated with elemental iodine, or a silver composition; and the resin contains approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients (claim 40).
However, Shanbrom teaches a water treatment apparatus (see Title) comprising a bed of disinfectant material (see column 2, line(s) 66-67 “The mixed iodine/capture resins are also effective at disinfecting water”) including an iodinated anionic exchange resin (see column 3, line 21 “an iodinated anion exchange resin (source)”); and the resin contains approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients (claim 40) (see column 4, line(s) 21-23 “The typical iodine source resin such as ‘MCV’ resin (45% iodine by weight) from Umpqua Research”) in order to treat and disinfect the water with Iodine in a cartridge while also capturing and removing the residual iodine from the treated water (see column 2, line(s) 7-12 “Recently methods of using iodine bound to ion exchange resins have been developed for water treatment. Using iodine bound to resin simplifies the addition of iodine because a simple flow through cartridge can be provided that combines filters to remove particulates with the iodine dispensing resin.”; see also column 2, line(s) 20-23 “A potential advantage of resins is that ion exchange resins can also be used to remove iodide and residual iodine from the treated water. This gives the potential for easily purified water with no iodine or iodide Shanbrom is the same as the preferred resin disclosed in the instant application (see Specification at (see ¶ [0015] “An alternative disinfectant material can be an iodinated anionic exchange resin manufactured and sold by MCV Technologies International, Inc. of Belleville, Ill. This resin releases a specific and consistent amount of iodine into the water flowing in chamber 57 to neutralize the microbial contaminates in the water. The disinfectant material 68 can be a resin matrix iodinated with elemental iodine, I2, to a level of 2 to 6 ppm of iodine in water flowing through the resin. The resin contains approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute one known element, the bed of disinfectant material of the combination of Magnusson and Kelada, for another, the iodinated anionic exchange resin comprising approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients as taught by Shanbrom, to yield the predictable results of treating and disinfecting the water with Iodine in a cartridge while also capturing and removing the residual iodine from the treated water. MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art at the time of invention to substitute one known element for another, when the prior art teaches the equivalence of said two disinfectant compositions for the same purpose, water treatment and disinfection. Therefore, the selection of any known equivalents to the disinfectant bed of the combination of Magnusson and Kelada would be obvious to a person having ordinary skill in the art. In the current case, the use of an iodinated anionic exchange resin comprising approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients would have been obvious to a person having ordinary skill in the art for at least the fact that the preferred resin disclosed by the applicant (see Specification at (see ¶ [0015] “An alternative Shanbrom column 4, line(s) 21-23 “The typical iodine source resin such as ‘MCV’ resin (45% iodine by weight) from Umpqua Research”). MPEP § 2144.06.II.
Claim(s) 32, 46, and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Magnusson and Kelada as applied to claims 31 and 45 above; in further view of US Patent No. 5,073,382 to M. Antelman (“ANTELMAN”).
Regarding claim(s) 32, 46 & 48, the combination of Magnusson and Kelada teaches the apparatus of claims 31 or 45.
Magnusson further teaches where the bed of disinfectant material includes iodine (see Claim 5: “said bactericide comprises a multi-valent iodine resin.”).
The combination of Magnusson and Kelada is silent as to where the bed of disinfectant material includes a silver composition.
However, ANTELMAN teaches a “divalent silver (Ag(II)) bactericidal compositions. Said compositions are useful for … water treatment” (see column 1, lines 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known element, the disinfectant material including a silver compound of ANTELMAN, for another, the biocide of the combination of Magnusson and Kelada, to yield the predictable results of disinfectant material for treating water and killing bacteria. MPEP 2143.I.B.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 31-32, 42, 45-48, 54-56, & 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9750834.
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim(s) 8 in 9750834 substantially teaches the claim recitations of the instant application’s claim(s) 31, 42, 45, 54, 55, & 56.
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim(s) 8 & 2-5 in 9750834 substantially teach or make obvious the claim recitations of the instant application’s claim(s) 32, 46, 47, & 48.
Claim 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 & 10 of U.S. Patent No. 9750834 in further view of US Patent No. 6863905 to Shanbrom.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
While the claims are silent as to the limitations of claim 40, it would have been obvious to a person having ordinary skill in the art at the time of invention over claim(s) 8 & 4 in 9750834, in further view of US Patent No. 6863905 to Shanbrom.
Claim 41 & 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9750834 in further view of US Patent No. US 5401399 A to Magnusson et. al.
While the claims are silent as to the limitations of claims 41 and 50; it would have been obvious to a person having ordinary skill in the art at the time of invention in view of a preferred embodiment of Figs. 8, 15, 22, & 29; or over claim 8 in 9750834, in further view of US Patent No. US 5401399 A to Magnusson et. al.
Claim 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 & 10 of U.S. Patent No. 9750834.
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim(s) 8 & 10 in 9750834 substantially teach or make obvious the claim recitations of the instant application’s claim(s) 49.
This is a provisional nonstatutory double patenting rejection.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 102 previously set forth.
New rejections under 35 U.S.C. § 103, 112(a), 112(b), and 112(d) are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.
Applicant’s arguments, see pages 6-9, with respect to the rejection(s) of claim 55 under 35 USC § 102 have been fully considered, but they are not persuasive. They are based no new limitations and have been addressed by a new rejection under 35 USC § 103 based of the teachings of the combination of Magnusson and Kelada.
Applicant’s arguments, see pages 9-12, with respect to the rejection(s) of claims 31-32,40-42, 45-50, 52-54, 56 and 58 under 35 USC § 102 have been fully considered, but they are not persuasive. They are based no new limitations and have been addressed by a new rejection under 35 USC § 103 based of the teachings of the combination of Magnusson and Kelada.
In response to applicant's argument that “none of the cited references disclose or make obvious a first end member and the second end member with their corresponding features, such as a monolithic end member having an exterior wall parallel to a nipple that forms an annular pocket, at the same time”, see page 11, the test for obviousness In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, As discussed above, Magnusson clearly teaches a combination of the end cap/member (74) and filter (78) which reads on the claimed limitations. It would have been obvious to a person having ordinary skill in the art to simply substitute and/or duplicate combination of the end member and filter which reads on the claimed invention onto both ends of the filter cartridge of the prior art, to yield predictable and obvious results. Further, Kelada teaches a fluid connection mounting assembly (see Fig. 10) comprising an exterior wall (see Fig. 10, annotated above) parallel to a nipple (cylindrical member 68) forming an annular pocket (socket 64/72) around the nipple (68) (see Fig. 10) in order to ensure proper mounting and sealing of the cartridge and the filter head.
In response to Applicant’s argument that there would be no reason to use the same form of end member on both sides of the apparatus of Magnusson and/or argues that the design and function of each end of the apparatus are designed to ensure the water is properly filtered (i.e. teaching away), see page(s) 11.
Celeritas Technologies Ltd, the fact that an apparatus is shown to be less than optimal does not vitiate the fact that it is disclosed. MPEP § 2123.I. Like the apparatus at issue in In re Gurley, a known or obvious invention does not become patentable simply because it has been described as inferior to some other invention for the same use. MPEP § 2123.II. Like the apparatus at issue in In re Fulton, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP § 2123.II.
In this case, Examiner finds neither discredit, nor destruction in the prior art reference, because Magnusson does not criticize, discourage or discredit the use of either end member over the other (see column 6, line(s) 22-26 “Although the invention has been described with respect to a presently preferred system organization and cartridges 40, 48 and 50, it is to be appreciated still other organizations may be suggested to those skilled in the art.”). Both end caps of the apparatus of Magnusson serve and function to connect the apparatus to a larger filtering system and retain the bactericide within the filter cartridge. As such, the “function and design” of the prior art is fully operable when a preferred embodiment of the end cap is used on both ends of the apparatus as claimed and made obvious by the prior art.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the current case, the prior art before the priority date teaches or makes obvious all the limitations of the claimed invention. The rejection is based on knowledge within the level of ordinary skill at the time the claimed invention was made. As such, there is not improper use of the applicant’s disclosure in determining the obviousness of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M, T, Th 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-


ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773